In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐3147 
DAVID CAMPBELL, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

FOREST PRESERVE DISTRICT OF  
COOK COUNTY, ILLINOIS, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                No. 1:13‐cv‐00845 — Thomas M. Durkin, Judge. 
                                  ____________________ 

            ARGUED APRIL 8, 2014 — DECIDED MAY 15, 2014 
                     ____________________ 

   Before POSNER and TINDER, Circuit Judges, and LAWRENCE, 
District Judge. 
   TINDER,  Circuit  Judge.  David  Campbell  appeals  the  dis‐
missal of a race‐discrimination claim he brought against his 
former employer, the Forest Preserve District of Cook Coun‐

                                                 
 Of the Southern District of Indiana, sitting by designation. 
2                                                        No. 13‐3147 

ty (FPD), under 42 U.S.C. § 1981. The district court dismissed 
his claim on the ground that § 1981 does not create a private 
right  of  action  against  state  actors.  We  agree;  therefore,  we 
affirm. 

                     I.    BACKGROUND 

    Campbell  formerly  worked  as  a  laborer  at  the  Cermak 
Family  Aquatic  Center  in  Lyons,  Illinois,  a  facility  operated 
by the FPD. In September 2010, however, a security camera 
recorded him having sex with a coworker in the office of the 
Aquatic  Center.  A  few  weeks  later,  the  FPD  fired  him.  In 
February  2013,  nearly  two  and  a  half  years  later,  Campbell 
sued the FPD in the U.S. District Court for the Northern Dis‐
trict of Illinois. 
    In  his  original  complaint,  Campbell  brought  two  consti‐
tutional  claims  under  42  U.S.C.  § 1983  and  one  statutory 
claim under 42 U.S.C. § 1981. His § 1983 claims alleged that 
he was denied progressive discipline in violation of his right 
to  due  process  and  that  he  was  fired  because  of  his  race  in 
violation  of  his  right  to  equal  protection  of  the  laws.  His 
§ 1981  claim  alleged  that  his  termination  violated  that  stat‐
ute’s prohibition on racial discrimination in the making and 
enforcement of contracts. 
    The  FPD  moved  for  summary  judgment  on  Campbell’s 
§ 1983  claims,  arguing  that  they  were  time‐barred  because 
they  were  governed  by  Illinois’s  two‐year  statute  of  limita‐
tions  for  personal‐injury  torts.  The  FPD  also  argued  that 
Campbell’s  § 1981  claim  was  barred  by  the  same  statute  of 
limitations,  given  the  Supreme  Court’s  holding  that  § 1983 
“provides the exclusive federal damages remedy for the vio‐
lation  of  the  rights  guaranteed  by  §  1981  when  the  claim  is 
No. 13‐3147                                                              3 

pressed  against  a  state  actor.”  Jett  v.  Dallas  Indep.  Sch.  Dist., 
491  U.S.  701,  735  (1989).  Apparently  conceding  that  his 
§ 1983 claims were time‐barred, but believing that his § 1981 
claim  was  not,  Campbell  sought  leave  to  amend  his  com‐
plaint  to  bring  a  single  claim  under  § 1981,  and  the  district 
court allowed him to do so. 
    The  FPD  moved  to  dismiss  Campbell’s  amended  com‐
plaint,  reasserting  its  argument  that  under  Jett,  § 1983  pro‐
vides the exclusive remedy for violations of § 1981 commit‐
ted  by  state  actors.  The  district  court  agreed  and  dismissed 
Campbell’s  § 1981  claim.  In  addition,  although  he  did  not 
request  leave  to  file  a  second  amended  complaint,  the  dis‐
trict  court  held  that  Campbell  would  not  be  “permitted  to 
replead under § 1983 because he has already done that once 
in his original complaint and such a claim would be barred 
by the statute of limitations.” 
   On appeal, Campbell argues that Jett was superseded by 
the Civil Rights Act of 1991 and that as a result, § 1981 pro‐
vides  a  remedy  against  state  actors  independent  of  § 1983. 
He further argues that if we were to allow his claim to pro‐
ceed  directly  under  § 1981,  it  would  be  timely  because  it 
would be governed by 28 U.S.C. § 1658’s four‐year statute of 
limitations,  rather  than  the  two‐year  statute  of  limitations 
governing § 1983 claims brought in Illinois. 

               II.    STANDARD OF REVIEW 

    “We review de novo a district court’s ruling on a motion 
to  dismiss,  accepting  as  true  all  factual  assertions  in  the 
complaint.”  Seitz  v.  City  of  Elgin,  719  F.3d  654,  655–56  (7th 
Cir.), cert. denied, 134 S.Ct. 692 (2013). Ordinarily, we would 
review a district court’s decision whether to allow a party to 
4                                                          No. 13‐3147 

file a second amended complaint for abuse of discretion. St. 
John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 
625 (7th Cir. 2007). However, in this case, Campbell did not 
request leave to file a second amended complaint in the dis‐
trict court, nor does he challenge the district court’s decision 
to  deny  him  leave  to  replead  under  § 1983.  Therefore,  we 
consider only whether  the district court correctly  dismissed 
his claim under § 1981. 

                     III.    DISCUSSION 

    Under Jett, § 1981 itself provides a remedy for violations 
committed  by  private  actors,  but  an  injured  party  must  re‐
sort  to  § 1983  to  obtain  relief  for  violations  committed  by 
state  actors.  491  U.S.  at  731–35.  Campbell  urges  us  to  hold 
that  the  Civil  Rights  Act  of  1991  changed  all  of  that.  He 
wants to bring his claim against the FPD (a state actor) under 
§ 1981  rather  than  § 1983  because  he  believes  that  his  claim 
would be timely under the former but not the latter. 
    Prior to 1990, Congress had not adopted a statute of limi‐
tations  for  federal  claims.  Thus,  courts  were  instructed  to 
borrow the most analogous state statutes of limitations, both 
for  § 1983  claims  against  state  actors,  Bd.  of  Regents  of  the 
Univ.  of  the  State  of  N.Y.  v.  Tomanio,  446  U.S.  478,  483–86 
(1980), and for § 1981 claims against private actors, Johnson v. 
Ry.  Express  Agency,  Inc.,  421  U.S.  454,  462–66  (1975).  Later, 
the Supreme Court clarified that such claims were governed 
by  the  forum  state’s  personal‐injury  statute  of  limitations. 
Goodman  v.  Lukens  Steel  Co.,  482  U.S.  656,  660–62  (1987) 
(§ 1981  claims);  Wilson  v.  Garcia,  471  U.S.  261,  276–79  (1985) 
(§ 1983  claims).  In  Illinois,  that  statute  of  limitations  is  two 
years. 735 Ill. Comp. Stat. 5/13‐202. 
No. 13‐3147                                                         5 

    On December 1, 1990, Congress adopted a four‐year stat‐
ute  of  limitations  for  federal  claims.  28  U.S.C.  § 1658.  How‐
ever, this applies only to civil actions “arising under an Act 
of  Congress  enacted  after  the  date  of  the  enactment  of  this 
section.”  Id.  The  Supreme  Court  has  interpreted  § 1658  to 
apply only “if the plaintiff’s claim against the defendant was 
made  possible  by  a  post‐1990  enactment,”  and  to  leave  “in 
place  the  ‘borrowed’  limitations  periods  for  pre‐existing 
causes of action.” Jones v. R.R. Donnelley & Sons Co., 541 U.S. 
369, 382 (2004). 
    As  discussed  more  fully  below,  the  Civil  Rights  Act  of 
1991  amended  § 1981,  making  possible  some  new  types  of 
claims. In particular, claims based on conduct that occurred 
after  the  formation  of  a  contract,  such  as  wrongful‐
termination  claims,  were  made  possible  by  the  addition  of 
§ 1981(b);  thus,  when  such  a  claim  is  brought  against  a  pri‐
vate employer under § 1981, it is governed by § 1658’s four‐
year statute of limitations. Id. at 383. If we were to hold that 
the Civil Rights Act of 1991 also superseded Jett and created 
a § 1981 remedy against state actors, the same statute of limi‐
tations  would  necessarily  apply  to  wrongful‐termination 
claims brought against public employers, such as the FPD. 
    In  contrast,  the  only  post‐1990  amendment  to  § 1983 
came  in  1996,  when  Congress  limited  the  relief  available 
against judicial officers. This did not make possible any new 
causes of action. Thus, in general, § 1983 actions continue to 
be  governed  by  the  forum  state’s  personal‐injury  statute  of 
limitations,  rather  than  § 1658’s  four‐year  statute  of  limita‐
tions.  
  This is why Campbell wants to avoid § 1983 and why we 
must  decide  whether  he  can  proceed  directly  under  § 1981. 
6                                                        No. 13‐3147 

Of course, even if § 1983 provides the exclusive remedy, his 
claim  is  still  based  on  a  violation  of  § 1981  that  could  not 
have  occurred  before  the  Civil  Rights  Act  of  1991  amended 
that  statute.  Thus,  one  might  argue  that  § 1658’s  four‐year 
statute  of  limitations  should  apply  regardless.  However, 
Campbell  has  disavowed  any  reliance  on  § 1983;  therefore, 
we express no opinion on that issue, and we turn to whether 
he may proceed directly under § 1981. 
    The  statute  now  codified  at  42  U.S.C.  § 1981  evolved 
from § 1 of the Civil Rights Act of 1866. Jones, 541 U.S. at 372. 
“It was amended in minor respects in 1870 and recodified in 
1874, but its basic coverage did not change prior to 1991.” Id. 
(citation omitted). Until then, it provided as follows: 
       All persons within the jurisdiction of the Unit‐
       ed  States  shall  have  the  same  right  in  every 
       State  and  Territory  to  make  and  enforce  con‐
       tracts, to sue, be parties, give evidence, and to 
       the  full  and  equal  benefit  of  all  laws  and  pro‐
       ceedings  for  the security of persons  and prop‐
       erty  as  is  enjoyed  by  white  citizens,  and  shall 
       be subject to like punishment, pains, penalties, 
       taxes,  licenses,  and  exactions  of  every  kind, 
       and no other. 
42 U.S.C. § 1981 (1988). 
    By 1976, it was well established that § 1981  prohibits ra‐
cial discrimination in the making and enforcement of private 
as well as public contracts. Runyon v. McCrary, 427 U.S. 160, 
168  (1976).  In  addition,  the  Supreme  Court  had  held  that 
“§ 1981  affords  a  federal  remedy  against  discrimination  in 
No. 13‐3147                                                         7 

private employment on the basis of race.” Id. at 172 (quoting 
Johnson, 421 U.S. at 459–60). 
    However, in the late 1980s, the Court limited the scope of 
§ 1981  in  the  context  of  private  employment.  In  Patterson  v. 
McLean Credit Union, 491 U.S. 164 (1989), the Court was con‐
fronted  with  the  question  whether  racial  harassment  in  the 
workplace  was  actionable  under  § 1981.  In  addition,  after 
oral argument, the Court asked the parties to brief the ques‐
tion  whether  Runyon’s  interpretation  of  § 1981  (i.e.,  that  it 
applies  to  private  contracts)  should  be  reconsidered.  Id.  at 
171. 
     Ultimately,  the Court  declined  to overrule Runyon, leav‐
ing intact its holding that § 1981 prohibits racial discrimina‐
tion in the making and enforcement of private contracts. Id. 
at  171–75.  However, the Court did so  not because it agreed 
that Runyon was correctly decided (it declined to reach that 
issue), but rather because there was insufficient justification 
to depart from the doctrine of stare decisis. Id. at 175 n.1. 
    Moreover,  the  Court  imposed  a  significant  limitation  on 
the  types  of  discriminatory  acts  that  were  prohibited  by 
§ 1981,  holding  that  it  “covers  only  conduct  at  the  initial 
formation  of  the  contract  and  conduct  which  impairs  the 
right  to  enforce  contract  obligations  through  legal  process.” 
Id. at 179. The Court rejected an interpretation of § 1981 that 
would  include  “postformation  conduct  unrelated  to  an  em‐
ployee’s right to enforce his or her contract, such as incidents 
relating  to  the  conditions  of  employment.”  Id.  at  180.  Thus, 
the  Court  affirmed  the  dismissal  of  Patterson’s  racial  har‐
assment claim as not actionable under § 1981. Id. at 189. 
8                                                        No. 13‐3147 

   A week after the Court decided Patterson, it decided Jett, 
491  U.S.  701,  another  § 1981  case,  but  one  that  arose  in  the 
context of public employment. In Jett, the Court was tasked 
with deciding whether § 1981 
       provides  an  independent  federal  cause  of  ac‐
       tion  for  damages  against  local  governmental 
       entities,  and  whether  that  cause  of  action  is 
       broader  than  the  damages  remedy  available 
       under 42 U.S.C. § 1983, such that a municipali‐
       ty  may  be  held  liable  for  its  employees’  viola‐
       tions of § 1981 under a theory of respondeat su‐
       perior. 
Id.  at  705.  The  Court  answered  both  questions  in  the  nega‐
tive,  holding  that  § 1983  “provides  the  exclusive  federal 
damages  remedy  for  the  violation  of  the  rights  guaranteed 
by  § 1981  when  the  claim  is  pressed  against  a  state  actor,” 
and that as a result, a plaintiff “must show that the violation 
of  his  ‘right  to  make  contracts’  protected  by  § 1981  was 
caused  by a  custom or policy within  the meaning of  Monell 
and subsequent cases.” Id. at 735–36. 
    Justice  O’Connor,  writing  for  the  plurality  in  Jett,  first 
noted that § 1981 did not expressly create a damages remedy 
against state actors. Id. at 711–12. She then examined the leg‐
islative  history  of  §§ 1981  and  1983  in  great  detail  and  con‐
cluded  that  “Congress  intended  that  the  explicit  remedial 
provisions of § 1983 be controlling in the context of damages 
actions brought against state actors alleging violation of the 
rights declared in § 1981.” Id. at 731. 
  The  plurality  was  not  dissuaded  by  the  fact  that  the 
Court had previously “read § 1 of the 1866 Act to reach pri‐
No. 13‐3147                                                             9 

vate  action  and  …  implied  a  damages  remedy  to  effectuate 
the  declaration  of  rights  contained  in  that  provision,”  id.  at 
731,  noting  that  it  “had  little  choice  but  to  hold  that  ag‐
grieved  individuals  could  enforce  this  prohibition,  for  there 
existed no other remedy to address such violations of the statute,” 
id.  at  731–32  (quoting  Cannon  v.  Univ.  of  Chi.,  441  U.S.  677, 
728  (1979)  (White,  J.,  dissenting)).  The  plurality  reasoned 
that  “whatever  the  limits  of  the  judicial  power  to  imply  or 
create  remedies,  it  has  long  been  the  law  that  such  power 
should not be exercised in the face of an express decision by 
Congress concerning the scope of remedies available under a 
particular  statute.”  Id.  at  732.  Thus,  the  fact  that  the  Court 
had inferred  a § 1981 remedy against private actors  did  not 
authorize it to do so “in the context of the ‘state action’ por‐
tion  of  § 1981,  where  Congress  has  established  its  own  re‐
medial scheme.” Id. at 731. 
    Justice  Scalia  cast  the  fifth  vote  needed  to  affirm  in  Jett, 
but  he  only  concurred  with  Justice  O’Connor’s  opinion  in 
part. Specifically, he joined her opinion except “insofar as it 
relies  upon  legislative  history.”  Id.  at  738.  And  in  his  short 
concurrence, he added the following: 
        To hold that the more general provisions of 42 
        U.S.C. § 1981 establish a mode of liability for a 
        particular category of offense by municipalities 
        that is excluded from the closely related statute 
        (42 U.S.C. § 1983) which deals more specifically 
        with that precise category of offense would vi‐
        olate  the  rudimentary  principles  of  construc‐
        tion  that  the  specific  governs  the  general,  and 
        that,  where  text  permits,  statutes  dealing  with 
10                                                      No. 13‐3147 

       similar  subjects  should  be  interpreted  harmo‐
       niously. 
Id. at 738–39. Thus, a majority, not merely a plurality, of the 
Court agreed that to infer a remedy against state actors un‐
der § 1981 would contravene the specific remedy created by 
Congress under § 1983. 
   A  few  years  after  Patterson  and  Jett  were  decided,  Con‐
gress enacted the Civil Rights Act of 1991, which re‐codified 
the preexisting version of § 1981 as subsection (a) and added 
subsections (b) and (c). The statute now reads as follows: 
       (a) Statement of equal rights 
       All persons within the jurisdiction of the Unit‐
       ed  States  shall  have  the  same  right  in  every 
       State  and  Territory  to  make  and  enforce  con‐
       tracts, to sue, be parties, give evidence, and to 
       the  full  and  equal  benefit  of  all  laws  and  pro‐
       ceedings  for  the  security of persons and prop‐
       erty  as  is  enjoyed  by  white  citizens,  and  shall 
       be subject to like punishment, pains, penalties, 
       taxes,  licenses,  and  exactions  of  every  kind, 
       and to no other. 
       (b) “Make and enforce contracts” defined 
       For  purposes  of  this  section,  the  term  “make 
       and  enforce  contracts”  includes  the  making, 
       performance,  modification,  and  termination  of 
       contracts,  and  the  enjoyment  of  all  benefits, 
       privileges,  terms,  and  conditions  of  the  con‐
       tractual relationship. 
       (c) Protection against impairment 
No. 13‐3147                                                        11 

       The rights protected by this section are protect‐
       ed  against  impairment  by  nongovernmental 
       discrimination  and  impairment  under  color  of 
       State law. 
42  U.S.C.  § 1981  (2012).  The  Supreme  Court  has  recognized 
that  Congress  added  subsection  (b)  “with  the  design  to  su‐
persede Patterson” by expanding the right to “make and en‐
force  contracts”  to  include  postformation  conduct.  CBOCS 
W.,  Inc.  v.  Humphries,  553  U.S.  442,  450  (2008).  However, 
there  have  been  differences  of  opinion  as  to  what  Congress 
intended  to  accomplish  through  subsection  (c).  In  this  case, 
Campbell argues that subsection (c) was designed to super‐
sede Jett. 
    The Ninth Circuit took this position in Federation of Afri‐
can American Contractors v. City of Oakland, 96 F.3d 1204 (9th 
Cir.  1996). In  doing  so,  it  acknowledged  that  “the  amended 
42 U.S.C. § 1981 does not expressly authorize private claim‐
ants to sue state actors directly.” Id. at 1210. However, it rea‐
soned  that  Congress  must  have  intended  to  imply  such  a 
remedy, because the Supreme Court had previously inferred 
a  remedy  against  private  actors,  and  by  protecting  “rights 
from  ‘impairment’  by  both  private  and  governmental  enti‐
ties,  the  amendment  [made]  clear  that  Congress  intended  a 
comparable scope of protection against each type of defend‐
ant.” Id. at 1213. 
    However, the Ninth Circuit’s holding was flawed in two 
respects. First, the legislative history reveals that subsection 
(c) was intended not to overrule Jett but “to codify [Runyon], 
in which  the  Supreme Court held  that § 1981 prohibited in‐
tentional  racial  discrimination  in  private,  as  well  as  public, 
contracting.”  McGovern  v.  City  of  Philadelphia,  554  F.3d  114, 
12                                                      No. 13‐3147 

120  (3d  Cir.  2009).  Congress  was  apparently  responding  to 
Patterson,  in  which  the  Court  questioned  Runyon’s  correct‐
ness and adhered to it only out of respect for the principle of 
stare decisis. See id. (“Wary of the fact that future courts might 
not employ the principle of stare decisis, Congress established 
§ 1981(c) to codify the holding of Runyon.”). “Nothing in the 
1991  amendments  or  its  legislative  history  evinces  Con‐
gress’s desire to alter the Supreme Court’s conclusion in Jett, 
nor was Jett even mentioned despite the fact that it was de‐
cided  [only]  two  years  before  Congress  enacted  the  1991 
Act.” Id. 
    Second,  the  Ninth  Circuit  ignored  the  primary  reason 
that  the  Court  had  previously  declined  to  infer  a  remedy 
against state actors under § 1981, i.e., “whatever the limits of 
the  judicial  power  to  imply  or  create  remedies,  it  has  long 
been the law that such power should not be exercised in the 
face of an express decision by Congress concerning the scope 
of  remedies  available  under  a  particular  statute.”  Jett,  491 
U.S.  at  732.  The  fact  that  Congress  has  created  a  specific 
remedy  against  state  actors  under  § 1983  still  counsels 
against inferring a  remedy  against them under  § 1981,  even 
after the Civil Rights Act of 1991. Butts v. Cnty. of Volusia, 222 
F.3d 891, 894 (11th Cir. 2000). 
    Although this is an issue of first impression in our circuit, 
all six circuits to consider the issue since Federation of African 
American  Contractors  was  decided  have  rejected  the  Ninth 
Circuit’s analysis. See McGovern, 554 F.3d at 120–21; Arendale 
v. City of Memphis, 519 F.3d 587, 598–99 (6th Cir. 2008); Bolden 
v. City of Topeka, 441 F.3d 1129, 1137 (10th Cir. 2006); Oden v. 
Oktibbeha  Cnty.,  246  F.3d  458,  463–64  (5th  Cir.  2001);  Butts, 
222 F.3d at 894; Dennis v. Cnty. of Fairfax, 55 F.3d 151, 156 n.1 
No. 13‐3147                                                      13 

(4th Cir. 1995). We now join the overwhelming weight of au‐
thority and hold that Jett remains good law, and consequent‐
ly,  § 1983  remains  the  exclusive  remedy  for  violations  of 
§ 1981 committed by state actors. 

                   IV.     CONCLUSION 

    Because 42 U.S.C. § 1981 does not create a private right of 
action  against  state  actors,  Campbell’s  § 1981  claim  against 
the FPD fails to state a claim upon which relief can be grant‐
ed.  Moreover,  Campbell  does  not  challenge  the  district 
court’s  decision  to  deny  him  leave  to  replead  under  42 
U.S.C.  § 1983.  Therefore,  the  district  court’s  order  granting 
the FPD’s motion to dismiss is AFFIRMED.